Wyly, J.
C. McPhelin, the former administrator of the succession of IlillermaD, died, and his legal representative, was called on by plaintiff to render an account. On the trial of an opposition thereto,, the plaintiff, the present administrator of the succession of Hillerman, recovered judgment for $474 14, with legal interest from the sixth-day of August, .1867.
Alleging the insolvency of McPhelin’s succession, the plaintiff, brought this suit against the defendants, the sureties on the bond which McPhelin had given as administrator of Hillerman’s succession.
The court dismissed the suit for want of jurisdiction, and the plaintiff appeals.
We think the court did not err. The Second District Court liasonly probate jurisdiction. The suit against the defendants, the sureties of McPhelin, should not have been brought in the Second District. District Court, because it is not probate in its character. It is simply, an effort to enforce the obligation contracted by the defendants.
Judgment affirmed.